Citation Nr: 1737275	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  98-14 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for residuals of a right shoulder injury from December 27, 2000, to April 17, 2012, and a rating higher than 10 percent thereafter.

2.  Entitlement to a rating higher than 60 percent for status post lumbar laminectomy (lumbar spine condition) from September 26, 2003.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

4.  Entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) due to the collective impact of the Veteran's service-connected conditions from September 1, 1994, through September 26, 2003.



REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from June 1977 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 1996 and June 1997 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The January 1996 rating decision granted service connection for status post lumbar laminectomy and assigned a 10 percent rating effective September 1, 1994.  The June 1997 rating decision granted service connection for a right shoulder injury and assigned a 10 percent rating effective September 1, 1994.

The procedural history associated with this appeal is lengthy, and the Board will not recite it in its entirety.  The relevant history includes the Veteran testifying before a Veterans Law Judge (VLJ) at Board hearings in October 1999 and November 2003.  That VLJ has since left the Board.  The Veteran was notified of this in an August 2016 letter and advised that he may testify at an additional hearing.  To date, however, neither he nor his representative has requested another hearing, and therefore the Board will proceed in adjudicating the claims.

The Board remanded this appeal in January 2000, September 2003, May 2004, and May 2007.  In a June 2015 decision, the Board, in relevant part, granted a 20 percent rating for the Veteran's right shoulder condition for the period from December 27, 2000, to April 17, 2012; remanded the issue of a right shoulder rating higher than 10 percent from April 17, 2012; and remanded the issue of a lumbar spine rating higher than 60 percent from September 26, 2003.  These remanded issues have now returned to further review

The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Partial Remand (JMPR) filed by the parties, the Court remanded the matter back to the Board for additional action.  Specifically,  the Court remanded the issue of a right shoulder rating higher than 20 percent from December 27, 2000, to April 17, 2012; ordered the Board to address whether a TDIU claim had been raised; and ordered the Board to address whether an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted due to the collective impact of the Veteran's service-connected conditions from September 1, 1994, through September 26, 2003.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a higher rating for a right shoulder injury and a higher rating for a lumbar spine condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to 2003, the Veteran was gainfully employed and/or successfully pursuing a college-level education.

2.  Resolving any doubt in the Veteran's favor, he was unable to secure or maintain gainful employment as a result of his service-connected disabilities beginning January 1, 2003.

3.  Prior to September 26, 2003, the Veteran's service-connected disability picture was not exceptional or unusual, and did not result in frequent hospitalizations or marked interference with employment beyond that contemplated by the schedular ratings.


CONCLUSIONS OF LAW

1.  The criteria for a TDIU have been met only from January 1, 2003.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2016).

2.  The criteria for an extraschedular rating have not been met prior to September 26, 2003.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  TDIU

As noted above, the Court instructed the Board to address whether a TDIU was reasonably raised by the Veteran or the record.  The record contains numerous instances in which the Veteran indicated that his service-connected disabilities prevented gainful employment.  Indeed, in a July 2013 letter, he was provided with the appropriate notice for establishing a TDIU claim.  Therefore, that TDIU claim is properly before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

During the period on appeal, the Veteran has been service-connected for status post lumbar laminectomy (20 percent prior to September 26, 1996; 60 percent thereafter); chronic conjunctivitis, meibomitis and blepharitis (10 percent prior to November 17, 2003; 30 percent thereafter); a right shoulder injury (10 percent prior to December 27, 2000; 20 percent from that date to April 17, 2012; 10 percent thereafter); and a history of hepatitis (0 percent).  His combined evaluation is 40 percent prior to September 26, 1996; 70 percent from that date to November 16, 2003; and 80 percent thereafter.  In sum, the Veteran meets the schedular criteria for a TDIU only from September 26, 1996.

Nevertheless, when the combined rating percentage requirements are not met, entitlement to TDIU benefits may be nonetheless considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is determining whether a TDIU is warranted is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363.


A.  Employment and Educational History

There is conflicting evidence regarding the Veteran's employment history.  During a March 1997 VA examination, the Veteran reported being unemployed.  VA records from September 2000 show he reported being unemployed since November 1994.  However, during a December 2000 VA examination, he reported working as a nutritional consultant at a fitness center until November 1996, and that he was currently unemployed.  VA records from October 2001 indicate the Veteran had been unable to work since 1994.  As part of his Social Security Administration (SSA) claim, the Veteran reported working at a fitness center from September 1994 to December 1996, working as a teacher from early 2000 to July 2001, and as a crew development specialist at a correctional facility from January 2002 to March 2003.  An April 2017 private vocational assessment indicated that the Veteran had not been able to maintain gainful employment since 2001.  In his June 2017 TDIU application form, the Veteran indicated he had not been unable to maintain gainful employment since 2002.

Because of these conflicting statements, and in light of the fact that there is no specific information from the Veteran's employers contained in the record, the Board will rely on an SSA earnings statement generated in September 2016 to assess the Veteran's employment history.  This statement shows the Veteran earned at least $15,187.25  per year from the time of his discharge from service through 1996.  From 2000 through 2002, he earned at least $28,122.93 per year.

For the purposes of a TDIU, marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment may also be considered to exist when income exceeds the poverty threshold but is earned in an essentially protected environment.  Id.

The SSA earnings statement shows that from discharge through 1996, and from 2002 through 2002, he had earnings in excess of the relevant poverty thresholds.  See http://www.census.gov/data/tables/time-series/demo/income-poverty/historical-poverty-thresholds.html.  He has not asserted, and the record does not show, that he collected these earnings through employment in a protected environment.  Therefore, the Board finds that he was gainfully employed for these periods.

For the years 1997, 1998, and 1999, the SSA earnings statement shows nothing.  However, the Veteran's VA vocational rehabilitation files from March 2000 clearly indicate that he attended college from August 1994 to December 1998 and received a bachelor's degree in sport management with a minor in nutrition.  He also attended school from January 1999 through May 1999 and received a master's degree in education with a major in two-year college physical education.  These records show that, as of March 2000, he was attempting to locate a suitable position to accumulate clinical experience in cardiopulmonary rehabilitation.

Although the Veteran was not employed for the years 1997 through 1999, he pursued higher education and received college-level degrees during that time.  The dates of his attendance show that he obtained his four-year bachelor's degree, as well as a his master's degree, in the appropriate time.  He has not indicated that any special consideration was given to him when he was pursuing his education.  Collectively, these facts strongly suggest that he was capable of performing the mental and physical acts appropriate to employment during this period.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1991).

Therefore, based on the above, the Board finds that a TDIU is not warranted prior to 2003, as the Veteran was either gainfully employed or successfully pursuing higher education during that time.

The SSA earnings statement shows that the Veteran earned only $9,437.68 in 2003, which is less than the poverty threshold for one person under the age of 65 for that year, and he has had no earnings since 2003.  Therefore, the Board will consider whether a TDIU is warranted from 2003.  Notably, the exact dates regarding any employment from 2003 are not available, so the Board will give the benefit of the doubt to the Veteran and find that he was not gainfully employed for the entirety of 2003.

B.  Functional Impairment

VA records dated February 2004 show the Veteran was given a wheelchair to assist with his mobility.  Additional records from May 2004 show he reported difficulty with completing self-help and daily living skills at times, primarily due to the pain he experienced.  SSA records from August 2004 show he had difficulty with dressing (particularly with shoes and socks), bathing, grooming, and toileting.  He also had general problems with sitting, standing, bending and reaching.  A notation in his January 2005 VA records indicates that he was unable to work at that time due to back pain.

A March 2013 VA examination stated that the Veteran's shoulder condition prevented overhead work.  His spine condition resulted in impairment with walking and standing.  An April 2017 private vocational assessment found that the Veteran was unable to sit, stand, or walk in combination to complete an 8-hour day.  He was unable to sit for more than 15 minutes and unable to stand for more than a few minutes due to his back condition.  He was also unable to stand or walk without a cane or walker.  His shoulder condition prevented him from reaching overhead, reaching laterally, or performing manipulation tasks.  His eye condition prevented him from working under fluorescent lighting or using a computer.

In his June 2017 VA Form 21-8940, the Veteran reported that side effects from his pain medication  prevented him from driving, including driving students as part of his previous job duties.

Based on this evidence, the Board finds that the Veteran's service-connected disabilities resulted in functional impairment which precluded him from maintaining gainful employment since 2003.  Specifically, his service-connected spine condition results in marked limitations with mobility requiring the use of ambulatory aids such as a walker or wheelchair.  As stated by the April 2017 vocational assessment, these limitations would prevent even sedentary types of work.  Together with the impairment of his right (dominant) shoulder and vision, it is unlikely the Veteran would be able to engage in the teaching or fitness occupations he previously engaged in, or in any other form of gainful employment consistent with his skills and background.  Therefore, a TDIU is appropriate from 2003.

II.  Extraschedular Rating

As noted above, the Court stated that the Board must address whether an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted due to the collective impact of the Veteran's service-connected conditions for the period from September 1, 1994, through September 26, 2003.

Initially, the Board notes that a TDIU has been granted based on the collective impact of the Veteran's disabilities for the entirety of 2003.  Therefore, an extraschedular rating for that period is not warranted.  See Johnson v. McDonald, 762 F.3d 1362 (2014) (noting that 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function for situations in which a veteran's overall disability picture establishes something less than total unemployability).

For the period prior to 2003, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors which render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Because the nature of extraschedular consideration requires that the disability picture be unique and not contemplated by the rating schedule, there logically is no guidance as to the specific rating that should be assigned in any particular case.  Kuppamala v. McDonald, 27 Vet. App. 447, 454, n.7 (2015)

A review of the record does not show that the Veteran was hospitalized for his service-connected conditions during the period in question.  As to marked interference with employment, the Board first notes that the Veteran attended college during this period and completed his bachelor's degree in four years and his master's degree in about 6 months, which is an appropriate amount of time for each degree.  There is no indication that his conditions markedly interfered with his educational pursuits.

The Veteran was also working during this time.  As discussed above, the Board does not have credible information regarding the specific dates of employment.  Nevertheless, the Veteran had combined ratings of 40 percent, 70 percent, and 80 percent during the relevant time period.  These ratings are meant to represent the average impairment in earning capacity resulting from his service-connected conditions, and are considered adequate to compensate for considerable loss of working time.  38 C.F.R. § 4.1.  The 70 and 80 percent ratings in particular contemplate a very high level of earning impairment and lost working time.  The record does not show that this Veteran experienced any marked interference with his employment above and beyond that already contemplated by his assigned schedular ratings.  Put another way, there is nothing in the record to suggest that his overall disability picture was so exceptional or unusual that it rendered the application of the schedular standards impractical and requires an extraschedular rating to "accord justice."

Therefore, an extraschedular rating is not warranted in this case.


ORDER

A TDIU is granted from January 1, 2003.

An extraschedular rating due to the collective impact of the Veteran's service-connected conditions from September 1, 1994, through September 26, 2003, is denied.


REMAND

Additional development is necessary for the Veteran's remaining claims.

Pursuant to the JMPR, the Court remanded the issue of an initial rating for the right shoulder higher than 20 percent between December 27, 2000, and April 17, 2012, because the Board did not obtain relevant VA and private treatment records for the period from August 2006 through April 2012.

The Board also remanded the issues of an initial rating higher than 10 percent for the right shoulder from April 17, 2012, and a rating higher than 60 percent for the lumbar spine from September 26, 2003, to obtain VA examinations to assess the current severity of those conditions.  Those examinations were scheduled in December 2015, and the Veteran failed to appear for them.  However, in correspondence dated July 2016 and October 2016, the Veteran's representative stated that the Veteran has been dealing with homelessness and did not know he was scheduled for examinations.  The representative provided a mailing and email address for the Veteran and requested that these examinations be rescheduled.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's VA treatment records for the period from August 2006 through the present and associate them with the claims file.

2.  Send the Veteran a letter requesting that he provide copies of any private treatment records pertaining to his right shoulder and lumbar spine conditions for the period from August 2006 through the present, or alternatively, that he provide sufficient information and authorizations to allow VA to obtain such records on his behalf.

3.  Schedule the Veteran for a VA examination to determine the current severity of his right shoulder injury residuals.  The claims file should be made available to the examiner as part of the examination.  All indicated tests and studies should be completed.

The examiner should describe the nature and severity of all manifestations of the Veteran's service-connected right shoulder disability.  The examiner should conduct range of motion testing of the left and right shoulders (expressed in degrees).  The examiner should record the results of range of motion testing for pain on active motion and passive motion, and on weight bearing and non-weight bearing. 

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate, in degrees, the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.  A rationale should be provided for any opinion offered.

4.  Schedule the Veteran for a VA examination to determine the current severity of his lumbar spine condition.  The claims file should be made available to the examiner as part of the examination.  All indicated tests and studies should be completed.

The examiner should describe the nature and severity of all manifestations of the Veteran's service-connected lumbar spine condition.  The examiner should conduct range of motion (expressed in degrees).  The examiner should record the results of range of motion testing for pain on active motion and passive motion, and on weight bearing and non-weight bearing.

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate, in degrees, the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner must fully assess the nature and severity of any neurologic manifestations of the Veteran's service-connected lumbar spine condition, including any radiculopathy, bowel impairment, or bladder impairment.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.  A rationale should be provided for any opinion offered.

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


